

SENIOR EXECUTIVE RETENTION AGREEMENT


This Senior Executive Retention Agreement (this “Agreement”) is dated as of the
13th day of March, 2013 by and between Joy Global Inc., a Delaware Corporation
(the “Company”), and Randal Baker (the “Executive”).
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated as of November 30, 2009 (the “Employment Agreement”) intended to
retain and encourage the Executive’s full attention and dedication to the
Company in the event of any pending or threatened Change of Control (as defined
therein) by providing for certain compensation and benefits payable under
certain circumstances in connection with a Change of Control; and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to supplement
the Employment Agreement to provide additional incentives to retain the
Executive independent of any potential or threatened Change of Control.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the parties hereto hereby agree as follows:
Certain Definitions.
Except as otherwise defined herein capitalized terms used herein shall have the
meanings set forth in the Employment Agreement.
“Effective Period” means the period commencing on the date hereof and ending on
the earlier of (i) the end of the Change of Control Period or (ii) the day
preceding the Effective Date.
“Good Reason” shall have the same meaning as set forth in the Employment
Agreement, except that “Good Reason” shall be determined as if the “Employment
Period” under the Employment Agreement were the “Effective Period” (as defined
herein).
“Outstanding Equity Award” means each award issued to the Executive under the
Stock Incentive Plan prior to the date hereof, as set forth in Schedule A
hereto, that has not expired, been cancelled, or settled in its entirety as of
the date hereof.
“Stock Incentive Plan” means the Joy Global Inc. 2007 Stock Incentive Plan, as
amended, or any stock incentive plan adopted after the date hereof by the Board
to replace such plan.
“Termination Release” means a waiver and release of claims required by the
Company in substantially the form attached as Exhibit A to this Agreement.




--------------------------------------------------------------------------------



Amendment to Outstanding Equity Awards. Each Outstanding Equity Award is hereby
amended (as applicable) to provide as follows in the event that during the
Effective Period, the Executive incurs a termination by the Company without
Cause or the Executive terminates employment for Good Reason:
each stock option that is an Outstanding Equity Award shall vest and become
exercisable in full, and each such option shall be exercisable for 24 months
after termination of employment (except that the option will not be exercisable
later than the earlier of (a) the last day of the option’s original term or (b)
the 10th anniversary of the date of grant); and
each restricted stock unit award that is an Outstanding Equity Award shall
immediately become nonforfeitable and shall be paid at the same time that the
award would be paid in the event of a retirement that causes the award to become
non-forfeitable; and
each performance share award that is an Outstanding Equity Award shall
immediately become nonforfeitable and the award shall be settled by payment in
the amount of the “Target Number of Shares” (as defined in the applicable award
agreement) at the same time as payment would otherwise occur if the Executive
incurred a termination by the Company without “Cause” (as defined in the
applicable award agreement).
Severance Benefits.    If, during the Effective Period the Executive incurs a
termination by the Company without Cause or the Executive terminates employment
for Good Reason, and the Executive executes and delivers to the Company within
30 days after the Date of Termination, and does not rescind within the time
allowed thereby, the Termination Release:
A.
The Company shall pay to the Executive on a date that is within 30 days after
the Date of Termination (subject to Section 4, below) a lump sum in cash equal
to the sum of (A) two times the Executive’s then current annual base salary plus
(B) a pro-rated portion of the target bonus authorized for the Executive under
the Company’s annual cash incentive plan for the year in which the Date of
Termination occurs. The pro-ration described in (B), above, shall be calculated
by multiplying the target bonus by the number of days in the then current bonus
performance period prior to the Date of Termination divided by the total number
of days in such performance period. No other severance benefits shall be
provided under this Agreement.

B.
For one year after the Executive's Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy (the “Benefit Continuation Period”), the Company shall continue benefits
to the Executive and/or the Executive’s family at least equal to those that
would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3(b)(4) of the Employment Agreement
if the Executive’s employment had not been terminated (to the extent such
payments may be made under applicable law to the Executive without requiring the
Company to provide similar payments to any other former employee); provided,
however, that for purposes of the Executive’s rights under COBRA, the


2



--------------------------------------------------------------------------------



Executive’s “period of coverage” (as defined in COBRA) shall commence at the end
of the Benefit Continuation Period; provided, further, that, if the Executive
becomes reemployed with another employer and is eligible to receive benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan, and
such other benefits shall not be provided by the Company, during such applicable
period of eligibility;
C.
The Company shall, at its sole expense as incurred, provide the Executive with
outplacement services for up to one year with a provider that is reasonably
agreed upon by the Executive and the Company; and

D.
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any Other Benefits.

Certain Tax Considerations; 409A.
This Agreement shall be interpreted to ensure that the payments contemplated
hereby to be made by the Company to the Executive are exempt from, or comply
with, Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”); provided, however, that nothing in this Agreement shall be interpreted
or construed to transfer any liability for any tax (including a tax or penalty
due as a result of a failure to comply with Section 409A) from Executive to the
Company or to any other individual or entity.
If, upon separation from service, the Executive is a “specified employee” within
the meaning of Section 409A, any payment under this Agreement that is subject to
Section 409A and would otherwise be paid within six months after the Executive’s
separation from service will instead be paid in the seventh month following the
Executive’s separation from service, or, if earlier, upon the Executive’s death
(to the extent required by Section 409A(a)(2)(B)(i)). The delay described in the
previous sentence shall apply to any payment under any other agreement between
the Executive and the Company, including the Employment Agreement, that is
considered to be a substitution, under Treas. Reg. § 1.409A-3(f), for a payment
under this Agreement to which such delay applies.
If the period during which the Executive has discretion to execute or revoke a
release straddles two calendar years, the Company shall make the payments that
are conditioned upon the release no earlier than January 1st of the second of
such calendar years, regardless of which taxable year the Executive actually
delivers the executed release to the Company.
Term of this Agreement. This Agreement shall remain in effect only during the
Effective Period. Upon expiration of the Effective Period, this Agreement shall
automatically terminate.
Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or the Affiliated Companies and for which the
Executive may qualify, nor subject to Section 4, shall anything herein limit or
otherwise affect such rights as the Executive may have

3



--------------------------------------------------------------------------------



under any other contract or agreement with the Company or the Affiliated
Companies. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any other
contract or agreement with the Company or the Affiliated Companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as expressly
modified by this Agreement.
Successors.
This Agreement is personal to the Executive, and, without the prior written
consent of the Company, shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the legal representatives of the Executive or
of his estate.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. Except as provided in Section 7(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
Miscellaneous.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested postage prepaid, addressed as follows:
if to the Executive:     Randal W. Baker




                    


if to the Company:     Joy Global Inc.
100 East Wisconsin Ave, Suite 2780
Milwaukee, WI 53202

4



--------------------------------------------------------------------------------



Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
The Executive's or the Company's failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
the Executive to terminate employment for Good Reason, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is "at will" and the
Executive's employment may be terminated by either the Executive or the Company
at any time.


[Signatures on Following Page]

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.


EXECUTIVE




__________________________________
Randal W. Baker






JOY GLOBAL INC.






By:     ______________________________
    Sean D. Major
    Executive Vice President
    General Counsel and Secretary



6



--------------------------------------------------------------------------------



Exhibit A


Release


I, __________________________ (“Executive”), hereby generally and completely
release the Joy Global Inc. and its directors, officers, employees, employee
benefit plans, attorneys, predecessors, successors, parent and subsidiary
entities, affiliates, and assigns (the “Company Releasees”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release. This general release includes, but is not limited
to: (1) all claims arising out of or in any way related to my employment with
the Company (as defined in the Senior Executive Retention Agreement dated March
13, 2013, between the Company and me (the “Agreement”)) or the termination of
that employment; (2) claims of breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; and (3) all
federal, state, and local statutory claims, including, but not limited to,
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Older Workers
Benefits Protection Act, the federal Age Discrimination in Employment Act, the
federal Worker Adjustment and Retraining Notification Act, the California Fair
Employment and Housing Act (as amended), and California Labor Code Section 132a.
I further acknowledge that I have been advised that this Release does not apply
to any rights or claims that I have to post-termination benefits under Sections
3 of the Agreement or that may arise after the execution date of this Release.


In granting the releases herein, I understand and agree that this Release
extends to all claims related to my employment with the Company, and the
termination of that employment, of every nature and kind, known or unknown,
suspected or unsuspected, as of the effective date of this Release, including
all rights (if any) under Section 1542 of the California Civil Code, which
provides: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” I hereby each expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect.


I agree that nothing in this Release is intended or shall be construed to
affect, limit or otherwise interfere with any non-waivable right that I may
possess under federal, state or local law. However, if any agency or court,
including but not limited to the Equal Employment Opportunity Commission,
assumes jurisdiction of any such claim against a Company Releasee on my behalf,
I waive my right to individual or other monetary relief, and to the extent such
individual or monetary relief cannot be waived, I assign all my rights to such
relief to the Company.


By signing this Release, I acknowledge that I have had time to fully consider
the terms of this release and the Agreement. I further acknowledge that I am
accepting such terms knowingly and voluntarily, and that, by signing this
Release, I will receive the payments and benefits

7



--------------------------------------------------------------------------------



described in Section 3 of the Agreement (as applicable) (“Severance
Consideration”), which is compensation to which I would not otherwise be
entitled. I also acknowledge that, by signing this Release, I am relying solely
on the contents of the Agreement and this Release and not on any representations
or promises, either express or implied, by any representative of the Company
concerning the meaning of this documents or any aspect of my termination. I
further acknowledge that my decision to sign this letter does not result from
any threats or other coercive activities to induce acceptance of this Release.


I acknowledge that I have been given a period of at least twenty-one (21) days
in which to consider the terms of this Release. If I have chosen to sign this
Agreement in less than twenty-one (21) days, I represent that I did so
voluntarily without any pressure by the Company. I understand that I have the
right to revoke this Release at any time within seven (7) days after signing it,
by providing written notice to Company, and that upon such revocation, I will
not be entitled to the Severance Consideration.


I have been advised by the Company to consult with an attorney before signing
this Release, and I fully understand the legal and binding effect of this
Release.
                
Agreed and accepted:




___________________________
Randal W. Baker




Dated:    ______________________







8



--------------------------------------------------------------------------------



SCHEDULE A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stock Options
 
 
 
 
 
Option Grant Date


Exercise Price
Number of Options Granted
Number of Options Exercised
Options
Currently
Exercisable
 
 
 
 
 
December 7, 2009
$52.81
25,000
8,334
16,666
December 6, 2010
$80.50
14,000
0
9,334
December 5, 2011
$89.65
10,000
0
3,334
November 1, 2012
$66.03
15,000
0
0
December 3, 2012
$56.18
20,000
0
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Performance Shares
 
 
 
 
 
Fiscal Year
Granted
Date Granted
Threshold
Target
Maximum
 
 
 
 
 
2011
December 2010
2,250
4,500
6,750
2012
December 2011
2,000
4,000
6,000
2013
November 2012
2,500
5,000
7,500
2013
December 2012
3,500
7,000
10,500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restricted Stock Units ("RSUs")
 
 
 
 
 
RSU Grant Date
Original Number of RSUs Granted
Additional RSUs Accrued in Lieu of Dividends
Shares
Distributed
Total
Restricted
Stock Units Outstanding
 
 
 
 
 
December 7, 2009
5,000
168
1,720
3,448
December 6, 2010
4,500
98
0
4,598
December 5, 2011
4,000
54
0
4,054
November 1, 2012
5,000
14
0
5,014
December 3, 2012
7,000
20
0
7,020
 
 
 
 
 
 
 
 
 
 
 
 
 
Total RSUs
24,134





